                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JOSHUA PLASCENCIA,                                Case No. 19-cv-02396-SI
                                   8                   Plaintiff,
                                                                                           REFERRAL FOR RELATED CASE
                                   9             v.                                        DETERMINATION
                                  10     RALPH DIAZ, et al.,
                                  11                   Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Pursuant to Northern District of California Civil Local Rule 3-12(c), this case is hereby

                                  14   REFERRED sua sponte to the Honorable Lucy H. Koh for consideration of whether the case is

                                  15   related to Ruiz v. Diaz, Case No. 19-cv-1928 LHK. The cases appear to assert the same or similar

                                  16   claims against the same or similar Defendants.

                                  17          The clerk shall file a copy of this order in Case No. 19-cv-1928 LHK.

                                  18          IT IS SO ORDERED.

                                  19   Dated: May 3, 2019

                                  20                                                    ______________________________________
                                                                                        SUSAN ILLSTON
                                  21                                                    United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
